Appeal (1) from an order entered December 9, 1958 denying appellant’s motion to vacate a judgment, and for other relief, and (2) from so much of an order entered January 9, 1959 granting appellant’s motion for reargument as on reargument adhered to the original decision. Respondent sued appellant to recover money which she alleged she had loaned him. Appellant admitted receiving the money but claimed that he had given respondent a note in return therefor. The action was settled by a stipulation entered into in open court, whereby appellant agreed to repay the amount loaned, plus interest, in installments, and respondent agreed to furnish an undertaking to indemnify the appellant against any and all claims on the note. The stipulation provided that in the event of a default by appellant judgment for the entire amount due, with interest, could be entered without notice. The judgment was entered December 24, 1956 after appellant had failed to comply with the stipulation. The motion to vacate the judgment, resulting in the order appealed from, was returnable October 9, 1958 and was made on the ground, inter alla, that the undertaking was not in the form prescribed in the stipulation. Appeal from order entered December 9, 1958 dismissed, without costs. (Cf. Manfra v. City of New York, 6 A D 2d 817.) Order entered January 9, 1959 affirmed, with $10 costs and disbursements. No opinion. Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.